Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including: 
Claim 1
a balancing piston disposed between the two bearings and including a first part and a second part, the first part contacting the outer ring of one of the two bearings in an axial direction and the second part contacting the outer ring of the other one of the two bearings in an axial direction, the piston having an inlet for directing a pressure fluid between the first part and the second part to provide pressure on each of the first and second parts so as to apply an axial force to at least one of the two bearings; wherein the balancing piston includes an outlet for directing the pressure fluid to lubricate at least one of the two bearings, the outlet being formed between an inner surface of the first part and an axial shoulder of the second part such that all of the pressure fluid is directed into the at least one of the two bearings.

Claim 12
the piston having an inlet for directing a pressure fluid between the first part and the second part to provide pressure on each of the first and second parts so as to apply an axial force to at least one of the two bearings; wherein the balancing piston includes an outlet for directing the pressure fluid to lubricate at least one of the two bearings, the outlet being formed between an inner surface of the first part and an axial shoulder of the second part such that all of the pressure fluid is directed into the at least one of the two bearings; and wherein an inlet is provided in a spacer arranged between the inner rings of two of the three bearings for providing lubricant to the bearings and an outlet is provided by a spacer arranged between the outer rings of two of the three bearings for discharging lubricant from the bearings

Claim 13
 a balancing piston disposed between the two bearings and including a first part and a second part, the first part contacting the outer ring of one of the two bearings in an axial direction and the second part contacting the outer ring of the other one of the two bearings in an axial direction, the piston having an inlet for directing a pressure fluid between the first part and the second part to provide pressure on each of the first and second parts so as to apply an axial force to at least one of the two bearings; wherein an inlet is provided in a spacer arranged between the inner rings of two of the three bearings for providing lubricant to the bearings and an outlet is provided by a spacer arranged between the outer rings of two of the three bearings for discharging lubricant from the bearings.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656